—Order, Supreme Court, New York County (Robert Lippmann, J.), entered April 23, 1996, which denied petitioner’s motion to vacate an arbitration award in favor of respondent, and confirmed the award, unanimously affirmed, with costs.
There was no tangible evidence that the arbitrators conducted their own investigation of market prices. However, assuming, as petitioner claims, that the arbitrators resorted to personal knowledge of market prices in arriving at respondent’s damages, they were justified in doing so, being of the trade, and thus familiar with "just such matters as what are current prices” (American Almond Prods. Co. v Consolidated Pecan Sales Co., 144 F2d 448, 450). We have considered petitioner’s other claims, including that the arbitrators were partial, and find them to be without merit. Concur—Milonas, J. P., Wallach, Kupferman, Tom and Andrias, JJ.